Exhibit 10.1
 
Memorandum of Understanding
Between New Cardio, Inc. and
Vincent Renz, Jr.


James Heisch, representing the Board of Directors of New Cardio, Inc and Vincent
Renz Jr. have discussed and agree to the following:


1.  
Mr. Renz will be appointed the “CEO of New Cardio, Inc.” immediately.



2.  
Due to the unfavorable cash position of New Cardio, Mr. Renz current
compensation will remain at its current level less the agreed upon 30% executive
pay reduction effective immediately. The Compensation Committee of the BOD will
review Mr. Renz compensation when the BOD restores all executives’ compensation
to previous levels.



3.  
New Cardio agrees to grant Mr. Renz an additional stock option under the normal
terms and conditions of New Cardio’s stock option plan in the amount of 500,000
shares. Vesting will be over a 48 month period as provided in the plan.



4.  
Mr. Renz will be evaluated in his performance as CEO based upon criteria
established between Mr. Renz and the Board of Directors and/or the Committees of
the BOD.



5.  
The initial evaluation period shall be a period of six months unless otherwise
determined by the BOD. Mr. Renz shall continue to be an employee of New Cardio
and his employment agreement shall remain in effect except as modified by this
agreement.



6.  
Mr. Renz will be appointed to the New Cardio Board of Directors effective
immediately. In the event that Mr. Renz no longer is the CEO of New Cardio, Mr.
Renz will resign his position on the BOD.



7.  
Mr. Renz will report to the New Cardio Board of Directors.



8.  
Mr. Renz shall continue to be located in New Jersey.



9.  
The CTO and the CFO shall continue to be located in Santa Clara, CA unless
otherwise determined by the BOD.



10.  
Within two weeks Mr. Renz and the Board will develop a list of goals and
objectives for Mr. Renz. These goals and objectives will be the basis of
evaluating Mr. Renz performance as CEO.



11.  
In addition to BOD meetings, Mr. Renz shall provide a monthly written report on
New Cardio’s business developments.



 
The above is mutually agreed upon as of June 14, 2010.
 

         
 
   
 
  Vincent Renz, Jr.      James Heisch. New Cardio, Inc.  
 
   
 
 

 